DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first interface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2018/0018934).
Regarding Claim 1, Lim discloses an interface control circuit (Figures 1-17), comprising: 
an interface signal transceiver circuit (part of 170, 270 in 101, 201 in Figures 1-2, comprising 201, 101 in Figures 7-8 for example) configured to operably transmit and/or receive an interface signal through a transmission interface (signal received/sent between 101, 201, Figure 2), wherein the transmission interface includes a first interface pin (comprising CC1/CC2 for example, Figures 7-8); and a protection circuit (part of circuitry coupled to CC1/CC2, Figures 7-8), which includes: 
a switch (comprising 840, Figures 7-8), configured to control whether the first interface pin is connected with a signal source (switch 840 ON/OFF position controls power providing circuit 830 connected to/not connected to CC1/CC2, Figures 7-8, VCC coupling to external device 201, Figures 9A, 9B); and 
a comparison circuit (comprising 890, 810, Figures 7-8, corresponding sensing circuit/s in other Figures), configured to sense a voltage of the first interface pin (input to 810 from CC1/CC2, Figures 7-8), and determine whether the voltage of the first interface pin is within a threshold voltage range which corresponds to a foreign object 
wherein when the first interface pin is connected with the signal source and the voltage of the first interface pin is within the voltage threshold range (Figure 13 shows voltage range/s corresponding to foreign object/s, comparator 811 with threshold voltage Vthreshold, Paragraph 131, Paragraphs 146-151, Paragraph 151, “…a reference about whether the reference for determining whether the foreign object is present is not less than a threshold voltage or whether the reference for determining whether the foreign object is present is not greater than the threshold voltage may be determined depending on a manner in which a circuit is connected with each of the non-inverted input 812 and the inverted input 813 of the comparator 811”), the interface signal transceiver circuit is triggered to execute a protection operation (Figures 12-14, Paragraphs 101-103, Paragraph 109, “….the control signal may be a signal indicating that the foreign object is present at the CC1 contact or the CC2 contact.  In this case, the toggling control circuit 820 may stop applying of a current flowing into the switching device 840, and the CC1 contact or the CC2 contact by controlling the power providing circuit 830”).
Regarding Claim 2, Lim discloses the interface control circuit of Claim 1, wherein when the first interface pin is connected with the signal source, the comparison circuit compares the voltage of the first interface pin with a first voltage threshold to determine whether the first interface pin is electrically floating (Figure 9A, determining CC1/CC2 is floating by providing a pull-up resistor Rp path to VCC); 

Regarding Claim 3, Lim discloses the interface control circuit of Claim 2, wherein the threshold voltage range is between the first voltage threshold and the second voltage threshold (Figure 13 shows voltage range/s corresponding to foreign object/s, comparator 811 with threshold voltage Vthreshold, Paragraph 146-150, Paragraph 151). 
Regarding Claim 4, Lim discloses the interface control circuit of Claim 2, wherein the transmission interface includes a second interface pin (Figures 6A, 6B, 14, row 1 entries for Type-C to Type-c connection for example, Figures 7-8, Paragraph 235-236, Paragraph 128, “… the second sensing circuit 880 may be electrically connected with at least one of above-described other receptacle contacts (e.g., the D+ or D- contact, the TX1 or TX2 contact, the RX1 or RX2 contact, or the like”)) and the interface signal transceiver circuit transmits and/or receives the interface signal through the second interface pin (Figure 14, last column shows second interface pin/s, row 1 entries for Type-C to Type-C connection, CC1, CC2, SUB1, SUB2 pins for example) to determine whether the transmission interface is coupled to another transmission interface (Paragraphs 128, 235-236).
Regarding Claim 5, Lim discloses the interface control circuit of Claim 1, wherein the transmission interface is an interface compliant with USB type-C specification (Figures 6A, 6B, 14)
Claim 6, Lim discloses the interface control circuit of Claim 4, wherein the transmission interface is an interface compliant with USB type-C specification, and the second interface pin is a configuration channel pin defined in the USB specification (Figures 6A, 6B, 14). 
Regarding Claim 7, Lim discloses the interface control circuit of Claim 4, wherein when the transmission interface is not coupled to another transmission interface, and the first interface pin is connected with the signal source, when the voltage of the interface pin exceeds the second voltage threshold or the voltage of the interface pin is within the threshold voltage range, the interface signal transceiver circuit is triggered to execute the protection operation (Figures 12-14, Paragraphs 101-103, Paragraph 109, “….the control signal may be a signal indicating that the foreign object is present at the CC1 contact or the CC2 contact.  In this case, the toggling control circuit 820 may stop applying of a current flowing into the switching device 840, and the CC1 contact or the CC2 contact by controlling the power providing circuit 830”).
Regarding Claim 8, Lim discloses the interface control circuit of Claim 4, wherein the first interface pin and the second interface pin are different types of interface pins (Figure 14, last column shows second interface pin/s, row 1 entries for Type-C to Type-C connection, CC1, CC2, SUB1, SUB2 pins for example, Figures 6A, 6B, 7-8).
Regarding Claim 9, Lim discloses the interface control circuit of Claim 4, wherein when the transmission interface is coupled to the another transmission interface, and the switch connects the first interface pin to the signal source, when the voltage of the first interface pin is within the threshold voltage range, the interface signal transceiver circuit is triggered to execute the protection operation (1227, 1229, Figure 12, Figures 
Regarding Claim 10, Lim discloses the interface control circuit of Claim 1, wherein when the voltage of the first interface pin is within the threshold voltage range, it is determined that a foreign object attachment event occurs (Figures 12-14, Paragraphs 101-103, Paragraph 109, “….the control signal may be a signal indicating that the foreign object is present at the CC1 contact or the CC2 contact.  In this case, the toggling control circuit 820 may stop applying of a current flowing into the switching device 840, and the CC1 contact or the CC2 contact by controlling the power providing circuit 830”).
Regarding Claim 11, Lim discloses the interface control circuit of Claim 1, wherein the foreign object includes a conductive fluid or a conductive solid (Figure 13, moisture with impedance range >5.1K and voltage range 4.12 mV – 2.4V for example, Paragraphs 235-236).
Regarding Claim 12, Lim discloses the interface control circuit of Claim 11, wherein the foreign object includes an equivalent circuit between the first interface and a ground (Figure 10 shows equivalent circuit including the foreign object), and the equivalent circuit includes an equivalent resistance (10K – 1MΩand an equivalent capacitor (capacitor formed between CC and CC1/CC2, Figure 10).
Claim 13, Lim discloses the interface control circuit of Claim 11, wherein the threshold voltage range includes a plurality of sub-ranges, and the sub-ranges respectively correspond to different kinds of foreign objects (plurality of sub-ranges in the threshold voltages shown in Figure 14 corresponding to moisture and/or foreign object formed due to moisture, Paragraph 4).
Regarding Claim 14, Lim discloses the interface control circuit of Claim 1, wherein the comparison circuit starts to determine whether the voltage of the first interface pin is within the threshold voltage range after a predetermined time interval after the first interface pin is connected with the signal source (Figures 14-15, Paragraph 248, 257-260, Paragraph 261, “… in a state where a foreign object is vaporized or in a state where the user receiving the notification message removes the foreign object, the power contact sensing circuit 1510 may determine whether the foreign object of the VBUS contact is present, again”).
Regarding Claim 15, Lim discloses the interface control circuit of Claim 1, wherein the signal source includes one of the followings: (1) a current source, or (2) a voltage source and a resistor connected in series (power providing circuit 830 in series with resistor o the switch path, Figures 7-8, VCC in series with Rp, Figure 9A).
Regarding Claim 16, Lim discloses the interface control circuit of Claim 1, wherein the protection operation includes: stop transmitting and/or stop receiving the interface signal (Figure 12, Paragraphs 101-103, Paragraph 109, “….the control signal may be a signal indicating that the foreign object is present at the CC1 contact or the CC2 contact.  In this case, the toggling control circuit 820 may stop applying of a current 
Regarding Claim 17, Lim discloses the interface control circuit of Claim 1, further comprising a ground switch coupled between a ground of the interface signal transceiver circuit and the first interface pin (comprising switch 840 coupled between CC1/CC2 and ground Figures 7-9), and wherein when the first interface pin is connected with the signal source, the ground switch disconnects the ground of the interface transceiver circuit from the first interface pin (Paragraph 101, “The first sensing circuit 810 may control the toggling control circuit 820 that activates the switching device 840 for selectively toggling the CC1 contact or the CC2 contact, depending on whether the foreign object is present at the CC1 contact or the CC2 contact”).
Regarding Claim 18, Lim discloses the interface control circuit of Claim 1, wherein the transmission interface has a plurality of ground pins, and the first interface pin is one of the ground pins (Figures 6A, 6B, shows plurality of ground pins GND).
Regarding Claim 19, Lim discloses the interface control circuit of Claim 1, wherein the comparison circuit includes an analog-to-digital converter (comprising comparator 811 of the sensing circuit 810 receiving input from the voltage divider 815, 816 and CC1/CC2 and outputting IRQ to toggling control circuit, Figure 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hebenstreit et al. (US 2008/0297962) discloses an interface control circuit (Figures 1-4), comprising: an interface signal transceiver circuit (Figures 1-2, interface signal transceiver circuit comprising host system interface circuitry, USB  (comprising bond pad 206, Figure 2); and a protection circuit (part of 204, 202, Figure 2), which includes: a switch (comprising 222, Figure 2), configured to control whether the first interface pin is connected with a signal source (switch 222 ON/OFF position controls the voltage source VDD connected to/not connected to 206, Figure 2); and a comparison circuit (comprising 262, 244, 248, Figure 2), configured to sense a voltage of the first interface pin (206/kpad input to the positive input terminal of the comparison circuit, Figure 2); 
Radtke et al. (US 3710378) teaches an analog to digital converter includes a comparator circuit connected to receive the analog signal and change the logic state of its output when the signal reaches a predetermined voltage level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 2/25/2021